Southwestern Public Service Company Tyler at Sixth Street Amarillo, Texas 79101 July 27, 2011 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549 Re: Southwestern Public Service Company Registration Statement on Form S-3 File No. 333-174693 Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Southwestern Public Service Company (the “Company”) hereby respectfully requests that the effective date of the above referenced Registration Statement be accelerated and that such Registration Statement be permitted to become effective by 4:00p.m. Eastern Time on July 29, 2011, or as soon thereafter as possible. In connection with this request, the Company hereby acknowledges that: · should the Securities and Exchange Commission (the “Commission”) or the staff of the Commission (the “Staff”), acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, SOUTHWESTERN PUBLIC SERVICE COMPANY /s/ Dave Sparby By: Dave Sparby Its: Vice President and Chief Financial Officer
